Case: 22-50216     Document: 00516534918          Page: 1    Date Filed: 11/04/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                   No. 22-50216
                                                                            FILED
                                                                     November 4, 2022
   In the Matter of Carl N. Merkle                                     Lyle W. Cayce
                                                                            Clerk
                                                                           Debtor,

   Carl N. Merkle,

                                                                      Appellant,

                                       versus

   Johnny W. Thomas, Chapter 7 Trustee,

                                                                         Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:21-CV-1278


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          This court has “an independent obligation to determine whether
   subject-matter jurisdiction exists.” Arbaugh v. Y&H Corp., 546 U.S. 500, 514


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50216      Document: 00516534918          Page: 2    Date Filed: 11/04/2022




                                    No. 22-50216


   (2006). “Federal appellate courts have jurisdiction over appeals only from
   (1) a final decision under 28 U.S.C. § 1291; (2) a decision that is deemed final
   due to jurisprudential exception or that has been properly certified as final
   pursuant to Fed. R. Civ. P. 54(b); and (3) interlocutory orders that fall into
   specific classes, 28 U.S.C. § 1292(a), or that have been properly certified for
   appeal by the district court, 28 U.S.C. § 1292(b).” Askanase v. Livingwell,
   Inc., 981 F.2d 807, 809-10 (5th Cir. 1993).
          This bankruptcy appeal does not fall under any of those categories.
   The notice of appeal states that it concerns an oral order by the bankruptcy
   judge, not a final order from the district court. And the district court had
   only issued only one order at the time, an order to show cause, that was non-
   appealable. Accordingly, the appeal is dismissed for lack of jurisdiction.




                                          2